ORDER
The Disciplinary Review Board having reported to the Court, recommending that EDWARD G. REISDORF of CHATHAM, who was admitted to the bar of this State in 1968, be suspended from the practice of law for one year based on his conviction for a willful failure to supply information to the Internal Revenue Service in violation of 26 U.S.C.A. § 7203, and good cause appearing;
It is ORDERED that the report of the Disciplinary Review . Board is hereby adopted and EDWARD G. REISDORF is suspended from the practice of law for one year and until further ORDER of the Court, effective January 1, 1991; and it is further
*519ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.